 In the Matter of THE CUDAHY- PACKINd COMPANYandLOCAL` No. 55,UNITED PACKINGHOUSE WORKERS OF AMERICA, OF PACKINGHOUSEWORKERS ORGANIZING COMMITTEEj AFFILIATED WITHC.I.O.Case No. C-1375.-Decided September 7, 1940Jurisdiction:meat packing industryUnfair Labor PracticesIn General:employer responsible for anti-union statements of assistantforeman.Interference, Restraint, and Coercion,Employer by encouraging membership of its employees in an organizationwhich Board had found in earlier case to be illegally dominatedheldto haveviolated Section 8 (1).Discrimination,:discharge and lay-offs of employees because of their union mem-bership and activity.Refusal to reinstate an employee following his illness because of his unionmembership and activity constitutes a violation of Section 8 (3).Remedial Orders:reinstatement and back pay awarded.Dlr. Lester Asher,for the Board.Mr. E. S. Stringer,of St. Paul, Minn., andMr. Thomas Creiglt,ofChicago, Ill., for the respondent.Elizabeth W. Weston,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Local No. 55,United Packinghouse Workers of America, of Packinghouse WorkersOrganizing Committee, affiliated with C. I. 0., herein called Local No.55,E the National Labor Relations Board, herein called the Board, bythe Regional Director for the Eighteenth Region (Minneapolis, Min-nesota), issued and duly served its complaint dated April 7, 1939,ILocal No.55 was designated in the original charge,filed December 3, 1938, as UnitedPackinghouseWorkersUnion, Local 756, and in the amended charge filed February 17,1939,as United Packinghouse Workeis Local Industrial Union #756 through Packing-house Workers Organizing Committee affiliated with the Congress of Industrial Organiza-tionsIts local number was changed from 756 to 55 at some time between January 3,1939,and March 24, 193927 N. L R. B., No. 31.118 THE CUDAHY PACKING COMPANY119against The Cudahy Packing Company, Newport, Minnesota, hereincalled the respondent, and, on April 19, 1939, issued and duly servedits amended complaint against the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Concerning the unfair labor practices, theamended complaint alleged it substance that the respondent (1) dis-couraged membership in Local No. 55 by discriminating with respectto the hire and tenure of employment of eight named employees" be-cause they joined and assisted Local No. 55 and engaged in concertedactivities with other employees of the respondent for the purposes ofcollective bargaining and other mutual aid and-protection; and (2) bysuggesting, advising, urging, and warning its einployees'not to becomeor remain members of Local No. 55, by the above acts of discrimina-tion, and by other acts, interfered with, restrained, 'and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.On April 12, 1939, the respondent filed its answer to the complaintand on April 24, 1939, its answer to-the amended complaint, admittingcertain allegations as to the nature of its business but denying that ithad engaged in or was engaging in the alleged unfair labor practices.Pursuant to notice duly served upon the parties, a hearing was heldin St. Paul, Minnesota, from April 24 to May 1, 1939, before JohnT. Lindsay, the Trial Examiner duly designated by the Board.TheBoard and the respondent were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theissues was afforded all parties.At the opening of the hearing, the Trial Examiner denied a motionby the respondent to make the complaint more definite and certain,ruling that if any evidence introduced by the Board should take therespondent by surprise, it might, at the close of the Board's case, havea reasonable length of time to meet the issues raised by such evidence.2The Trial Examiner granted, over the respondent's objection, a motionby counsel for the Board to strike paragraph 8 of the answer."TheTrial Examiner also granted, over the respondent's objection, a motionby counsel for the Board to amend the amended complaint by addingthereto the allegation that the respondent on March 15, 1939, dis-charged Arthur Robinson because of his membership and activities in-2At the close of the Board's case, the respondent waived the piivilege of a continuanceand proceeded with its defense8This paragraph contained general statements apparently intended as allegations of aconspiracy between Local No 55 and the Board's officers and agents in the EighteenthRegion. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal No. 55, thereby discouraging membership in a labor organiza-tion.The Trial Examiner granted the respondent 5 days withinwhich to amend its answer with respect to the alleged discriminationagainst Robinson, and ruled that no evidence relating to this issuewould be received until the expiration of said 5-day period.4Duringthe hearing, the Trial Examiner granted without objection a motionby counsel for the Board to dismiss the amended complaint in so faras it alleges that the respondent discriminated with respect to thehire and tenure of employment of Fred Shortreed, Thomas Frauen-shuh, and Ted Huston.At the close of the hearing the Board movedto conform the complaint, as amended, to the proof with respect tothe dates of certain alleged acts of discrimination, and the respondentmoved that the allegations of the amended complaint with respect toRobinson's discharge be deemed denied by the respondent.Boththese motions were granted by the Trial Examiner.The respondentalso moved, at the close of the hearing, that the complaint be dismissedon the ground that the evidence showed that the respondent had notengaged in the alleged unfair labor practices.The Trial Examinerreserved ruling on this motion.During the course of the hearingthe Trial Examiner made numerous other rulings on motions, on ob-jections to the admission of evidence, and on a demand by counsel forthe respondent that the Board produce a certain affidavit executedprior to the hearing by one of the witnesses.The Bbard has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The Trial Examiner's rulings, with one exception,-5are hereby affirmed.Pursuant to leave granted to all parties by the Trial Examiner, therespondent filed a brief with the Trial Examiner after the close of thehearing.On September 27, 1939, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties, in whichhe denied the respondent's motion to dismiss the complaint; found thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1)' and(3) and Section 2 (6) and (7) of the Act; and recommended that therespondent cease and desist therefrom and reinstate six employeesfound by him to have been discriminated against to their former posi-tions with compensation from the respective dates of the respondent'sdiscriminations against them.On October 18, 1939, the respondent* On April 27, 1939, the third day of the hearing, the respondent waived any objectionon the ground of insufficientnotice to the introduction by the Board of evidence withrespect to Robinson's discharge.5 See SectionIIIB, infraIn this instance,where theTrial Examinererred in rejectingevidence offered by the respondent,the respondent made an offer of proof. Since weaccept the offerof proof andfind the factto be as claimedby therespondent,the respond-ent was not prejudicedby theTrial Examiner's ruling. THE CUDAHY PACKING COMPANY121filed exceptions to the Intermediate Report.The Board has consid-ered the exceptions filed and, save as they are consistent with thefindings, conclusions, and order set forth below, finds them to bewithout merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT 6The respondent, The Cudahy Packing Company is a Maine cor-poration having its principal executive office at Chicago, Illinois. Itis chiefly engaged in the purchase and slaughter of livestock and theprocessing and marketing of the products therefrom.7The respond-ent transacts business throughout the United States and in manyforeign countries 8The respondent's slaughtering and meat-packing plants are locatedin Omaha, Nebraska ; Kansas City, Kansas; Sioux City, Iowa ; LosAngeles, California; Wichita, Kansas; North Salt Lake, Utah; JerseyCity,New Jersey; Newport, Minnesota; 9 San Diego, California;Denver, Colorado; Detroit, Michigan; and Albany, Georgia. Itowns and operates a soap and Old Dutch Cleanser factory and shopsfor the construction and repair of refrigerator cars in East Chicago,Indiana; a plant for the refining of vegetable oils near Memphis,Tennessee; an Old Dutch Cleanser and soap factory in Toronto,Ontario, Canada; a wool scouring, combing, and storage plant in,Providence, Rhode Island ; and a salt mine and refinery in Lyons,Kansas.The respondent also owns and operates produce collectingand processing plants in many States and operates 80 branch houses 'located in the principal cities of the United States. In addition, itowns and operates 1,496 refrigerator cars and 44 tank cars.The° SeeMatter of The Cudahy Packing CompanyandPackinghouse Workers Local 1fl4u8-trialUnion No62,affiliated with the Committee for Industrial Organv'ations,5 N. L R. B.472, enf'd as mod 102 F. (2d) 745 (C. C. A. 8), rehearing denied April 25, 1939, cert den.308 U. S 5657In addition, the respondent is engaged either directly or through its subsidiaries inthe following lines of business : Refining vegetable oils and the production and sale ofshortening and cooking and salad oils ; manufacturing and marketing of soaps andcleans-ing powders, pulling, scouring, and combing wool and the marketing of wool and tannedsheep skins ; purchasing, packing, and selling eggs, poultry, and cheese ; purchasingcream andbutter, and manufacturing and selling butter, margarine and ice cream ; mining rock salt,operating brine wells, and producing, refining, packing, and selling all kinds of salt ; andowning, maintaining, and operating refrigerator and tank cars for the transportation of itsproducts8 The respondent owns all, or substantially all, the stock of the following subsidiaries :The Cudahy Packing Co of Alabama ; the Cudahy Packing Co. of Louisiana, Ltd. ; BarryMachinery Co ; The Dow Cheese Co ; Bissell Leather Co.; Olneyville Wool Combing Co.;The Cudahy Packing Co , Ltd. (foreign) ; Cudahy and Company, Ltd. (foreign) ; andAmerican Salt Corporation.° This plant is located just outside of St. Paul and is often referred to as the St. Paulplant. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent's securities are registered on the New York and ChicagoStock Exchanges.The respondent has total assets of approximately 82 million dollars.During the fiscal year ending October 31, 1938, the gross sales of therespondent and its subsidiaries amounted to approximately $200,000,-000.The respondent's annual pay roll amounts to approximately$7,500,000.The only plant of the respondent involved in this proceeding isthe one located at Newport, Minnesota, -herein called the Newportplant.Approximately 650 production workers are employed in theNewport plant which has an annual pay roll of approximately$1,000,000.A substantial proportion of the livestock slaughtered at the New-port plant originates outside the State of Minnesota.Approximately75 per cent of the products of such plant are shipped by 'the respond-ent to points outside Minnesota.The fiscal affairs of the Newport plant are handled as a part of thegeneral accounting system of the respondent rather than as a separateentity and its operations are governed by the Chicago office.Thelabor policies of the plant are determined in Chicago.The Newport plant is registered for inspection with the UnitedStates Department of Agriculture.Approximately 18 Federal in-spectors are present at the plant during manufacturing operations.H. THE ORGANIZATIONS INVOLVEDLocal No. 55, United Packinghouse Workers of America, of Pack-inghouse Workers Organizing Committee, affiliated with C. I. 0., is a'labor organization admitting to membership employees of the re-spondent at the Newport plant.Packinghouse Workers Union of St. Paul, Minnesota, herein calledthe Independent Union is a labor organization admitting to its mem-bership employees of the respondent at the Newport plant.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionOn February 18, 1938, theBoardissuedaDecisionand Orderagainst the respondent in CaseNo. C-26710 in whichwe found thatthe respondent had engagedin unfairlabor practices within themeaning of Section 8(1), (2), and(3) of the Act.In particular we10Matter of The Cudahy Packing CompanyandPackinghouse Workers Local IndustrialUnionNo.62,affiliatedwiththe Committee for Industrial Organization,5 N. L.R. B 472,enf'd as mod102 F. (2d) 745(C. C A. 8),rehearing denied April 25, 1939, cert den.308 U S 565. THE CUDAHY PACKING COMPANY123found that the respondent had dominated and interfered with theformation and administration of the Independent Union; that onJuly 6, 1937, the respondent had discouraged membershipin a labororganization" by the discriminatory lay-off of Arthur Maurer; andthat by the aforesaid acts the respondent had interfered with, re-strained, and coerced its employees in the exercise of the rightsguaran-teed in Section 7 of the Act.During the period with which we areconcerned in the instant case, our Order in Case No. C-267, directingthe respondent,inter alia,to cease recognizing the Independent Unionas the representative of its employees for the purpose of dealing withthe respondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or conditions of work, was pending in,proceedings for review in the United States Circuit Court of Appealsfor the Eighth Circuit.12Meanwhile, the Independent Union re-mained unaltered and the respondent continued to recognize and dealwith it as the -exclusive representative of its employees for the pur-poses of collective bargaining.On May 3, 1938, the respondent re-newed for an indefinite term a contract it had entered into with theIndependent Union on June 7, 1937,13 wherein such exclusiverecogni-tion had been granted.On November 5, 1938, the contract wasamended with respect to certain provisions concerning hours of work,and it was still in effect at the time of the hearing herein in April1939.The respondent also engaged in other conduct having the neces-sary effect of fostering and supporting the illegally dominated Inde-pendent Union and discouraging membership in Local No. 55. InSeptember or October 1938, at a meeting between the grievance com-mittee of Local No. 55 and Grover Foster, the respondent's plantmanager, Francis Raehsler, acting president of Local No. 55,14 askedFoster if Local No. 55 might have the privilege of collecting duesin the respondent's plant as the Independent Union was doing. Fos-ter denied this request, disclaiming knowledge that the IndependentUnion was collecting dues in the plant.However, from the evi-dence set forth below it is clear that the privilege thus denied toLocal No. 55 was exercised by the Independent Union both beforeand after the conference in which the matter was brought to the"The organization involved was Packinghouse Workers Local Industrial Union No 62,affiliatedwith the C.I.0 , a predecessor of Local No. 55.i2On March 27, 1939, subsequent to the filing of the charge in this proceeding, ourOrder in CaseNo. C-267was enforced,as modified,by the UnitedStates Circuit Court ofAppeals forthe Eighth Circuit, 102 F (2d) 745(C. C. A 8).The respondent's applicationfor rehearing was deniedby the Circuit Court of Appeals on April 25,1939.The re-spondent's petition to the SupremeCourt of theUnited States for a writ of certiorari wasdenied onOctober 9,1939,308 U. S 565.13Our'Order in Case No C-267 directed the respondent to cease and desist from givingeffect to this contract.14The president of Local No.55 was Arthur Maurer, whom we found in Case No. C-267to have been discriminatorily laid off by the respondent on July 6, 1937. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent's attention.That the respondent was aware of this activ-ity and acquiesced in it likewise cannot be doubted.Raehsler testified that during 1939 he saw employees William Cal-lahan and Glenn Phillips leave their work in the hog cut department,where Raehsler was employed, collect dues, and distribute Inde-pendent Union books to employees during working hours when JohnDozer, foreman of the department, was present.Arthur Robinson,another member of Local No. 55 employed in the hog cut department,also testified that he had seen Callahan, Phillips, and one Don Jones,an officer in the Independent Union employed in another depart-ment, collecting dues for the Independent Union and distributingbuttons and cards in the hog cut department. Robinson furthertestified that on one occasion during January or February 1939, whenPhillips was engaged in this activity during working hours, Dozerwas present and in a position to observe Phillips.Ray Ptacek, a member of Local No. 55 who had also been a memberof the Independent Union from May -1937 to October 1938, testifiedthat while he was employed in the sweet-pickle department duringthe spring of 1938 and in September and October of that year, hefrequently observed William Douville, a director of the IndependentUnion whose regular work was the branding of hams, engaged incollecting dues from employees in the sweet-pickle department andsending men to the cafeteria during working hours 15Ptacek testi-fied that Henry Steinfeld land Andrew Sirbascu,16 assistant foremenin the department, were present on these occasions and close enough,to observe Douville's activities.Joan LaMotte, another member of Local No. 55 who was also en-rolled in the Independent Union, testified that George French, an-officer of the Independent Union,17 had solicited her membership in*the Independent Union at a time when she was employed in thesausage department during August or September 1938, and had again'Cf the testimony of LaMotte,another witness,indicating that the Independent Unionmade use of the cafeteria as a headquarters.In Case No.C-267,we found that thearticles of association of the Independent Union were signed in the plant cafeteria,duringworking hours on 3 consecutive working days,by approximately 600 of the respondent'semployees.The employees were sent to the cafeteria for this purpose in relays by theirforemen,11 Sometimes referred to in the record as Andy Sebasti17 At p. 233, Raehsler testified as follows with respect to French's employment with therespondent:Well, he used to be the scale man and now he has got fi man to take care of the scaleand so forth,and I see French helping him carrying the scales and taking care of thescales, ..Q. (By counsel for the Board.)Do you know what he does at the plant?,A.Well, be Is all over the plant.Q.Do you know what he does all over the plant?A.Well,Ihave seen him sitting a lot and talking and smoking and drinking popduring working hours.Mr. Stringer. In other words,he doesn't work very much. THE CUDAHY PACKING COMPANY125solicited her in the lard department subsequent to September 19,1938.On that occasion, LaMotte had a 10-minute conversation withFrench during working hours, paid Independent Union dues to him,and received her membership button from him in the presence ofher foreman, Gus Stoderl.LaMotte further testified that about aweek after this occurrence Stoderl told her, during working hours,that she "was wanted up in the cafeteria"; that she went to the cafe-teria and there received her Independent Union book from French,who was sitting in the cafeteria with Don Jones and other persons;that no meals were being served in the cafeteria at that time; andthat when she returned to her work, 15 minutes later, Stoderl sentanother employee to the cafeteria.Raymond Foster, a former employee of the respondent who hadbeen a member of the Independent Union, testified that while he wasemployed by the respondent on the loading dock, in 1939, he had seenGunnar Thompson, a loading-dock employee and Independent Unionshop steward, collecting dues and passing out Independent Unionbooks to employees in the loading department on occasions whenEarl O'Reilly,"' the assistant foreman of the department, was present.O'Reilly, Stoderl, Steinfeld, and Sirbascu, called as witnesses bythe respondent, denied that they had ever seen anyone collectingdues for the Independent Union during working hours. Stoderlfurther denied that lie had sent LaMotte to the cafeteria for theIndependent Union.Dozer, however, did not testify in refutation ofthe testimony of Raehsler and Robinson as to the activities of theIndependent Union in the hog cut department; nor was it denied byany witness that the Independent Union's officers and shop stewardsactually did collect dues and transact other Independent Union busi-ness in the cafeteria and the departments above mentioned, duringworking hours, and in the presence of the respondent's supervisoryemployees.Activity as widespread as this cannot have escaped thenotice of the respondent's foremen.We do not credit the denials ofStoderl, O'Reilly, Sirbascu, and Steinfeld, and find, as did the TrialExaminer, that the Independent Union enjoyed the privilege, deniedto Local No. 55, of soliciting members and collecting dues duringworking hours on the respondent's premises.Prior to October 22, 1938, Foster had met with the grievance com-mittee of Local No. 55 on several occasions and had entertainedgrievances presented by it.On October 22, however, he called thethree members of the committee individually to his office and informedthem, according to his office memorandum of the conversations,that the employees should present their own grievance unlessthey desired the Independent Union to handle for them, who had11Sometimesreferred to in the recordas Earl Riley. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe right to collective bargaining.The undersigned[Foster]advised the committee to tell individual employees that they didnot desire to handle their grievances and that at any time anemployee wished to present a grievance he could go direct tothe Superintendent'sOffice and state his grievance for con-sideration.Foster told Raehsler,one of the members of the grievance committee;that there would be no more meetings between Foster and the com-mittee.The respondent did not thereafter entertain any griev-ances presented by Local No.55, but continued to deal with the In-dependent Union with respect to grievances down to the time of thehearing.The respondent thus effectively discouraged its employeesfrom adhering to Local No.55 or otherwise seeking to act collectivelythrough it or through any organization other than the one con-trolled by the respondent.On or aboutApril15, 1939, Harry Donovan, the respondent's as-sistant foreman in the pork trim department,toldMary Kamen-chuck, who had been laid off by the respondent on October 21; 1938,1°that she was known as a leader in Local No.55, and that"You shouldalways stick with the company,you should never join with theCA. 0.; if youare workingfor the company stick with them . . .What are the C. 1. O. They are just nothing but a bunch of Reds.The respondent seeks to avoid responsibility for Donovan's conducton the ground that "the making of such statements were not withinDonovan's authority."'This position is untenable.Inasmuch asDonovan is a supervisory employee,the respondent is responsiblefor his conduct tending to intimidate employees in the exercise oftheir right of self-organization.20iBWe find in Section III,B,infra,that her lay-off was discriminatoryn inConsumers Poawei Company v National Labor Relations Board,decided June 27,1940(CC.A. 6)enforcingMatter of Consumers'Power CoinpanyandLocal No. 740,United Electrical, Radio and Machine Workers of America,9 N. L.R. B 701, the United,States Circuit Court of Appeals commented as follows upon a similar situation :The contention that the several anti-union acts of . . . supervisors amounting tointimidation,were not authorized and were beyond the scope of the authority en-tiusted to these men, must be rejected, not necessarily upon a strict application ofthe doctuue oficspondent superioras it has been applied in private controversiesarising out of tort and contract. It has repeatedly been noted that the NationalLabor Relations Act contemplates the protection of the public rights vchicli it ciealesand defines . . .It seems to us, in view of the public rights involved and the remedial nature of theproceeding designed for their preservation and protection, that acts of coercion andintimidation by supervisory employees may be restrained and their resumption inter-dicted by appiopnate action of the Board, even in the absence of clear demonstrationof prior authorization of subsequent ratification, at least where the circumstances aresuch as to induce in subordinate employees a reasonable apprehension that the actscondemned reflect the policy of the employer.See alsoMatter of Swift ifCompany, aCorporationandAmalgamated Meat Cutters andButcher Woe!men of Noitla America,Local No. 641,andUnited Packing House WorkersLocal Industi ial Union No 300, 7N. L R B.269, enf'd as mod, 106 F. (2d) 87- (C C. A. THE CUDAHY PACKING COMPANY127From the foregoing, it is clear that the respondent encouragedthe membership of its employees in the Independent Union, an or-ganization we have found to be illegally dominated by the respondent,and discouraged membership in Local No. 55.We find that by thisconduct the respondent interfered with, restrained, and coerced itsemployees in exercise of the rights guaranteed in Section 7 of the Act.B. Discrimination with respect to hire and tenure of employmentThe complaint, as amended, alleges that the 'respondent discrimina-torily laid off Mary Kamenchuck on October 21, 1938, laid off JoanLaMotte on October 26, 1938, laid off Ray Ptacek on December 15,1938, demoted George Agner on March 2, 1939, discharged ArthurRobinson on March 15, 1939, and refused to reinstate Francis Raehs-ler after an illness, on March 21, 1939, and thereafter refused to rein-state said employees, for the reason that each of diem had joined andassisted Local No. 55.The respondent admits the lay-offs, discharge,demotion, and refusal of reinstatement, but denies that by these actsthe respondent discriminated against the employees named onaccount of their affiliation with Local No. 55.At the hearing, as part of its defense to the charges of discrimina-tion, the respondent offered to prove that a substantial number of therespondent's employees are members of Local No. 55. The TrialExaminer excluded evidence to this effect and rejected the respond-ent's offer of proof.We believe that this ruling of the Trial Ex-aniiner was erroneous.We therefore accept the respondent's offerof proof and find that a substantial number of the respondent'semployees are iueuibers of Local No. 55.This, as well as the respond-ent's conduct described in Section III A,supra,has been duly con-sidered by us in connection with the individual cases of allegeddiscrimination discussed below.1.Mary KavwnchvckandJoan LaMotteMary Kamencliuck was employed by the respondent as a trimmerin the pork-trine department for a few clays in December 1928, andwas next employed front April to December 1936.After a 10months' lay-off she was recalled to work and was employed in thesame position from October 1937 to February 1938, except for a shortlay-off in November.She was rehired in the pork trim departmenton July 22, 1938, and worked until October 21.On that date her10), reh. den. 106 F. (2d) 94,Matter of H J HeinzCompanyandCanning and PickleWorker's, LocalUnion No325, affiliated with Amalgamated Meat Cutters and ButcherWorkmen ofNorth _Lneiica, American Federationof Labor,10 N L R B 963, enf'd 110P (2d) 843 (C. CA. 6) ; Matter of Em4co Derrick and EquipmentCompany (D & BDtii,ision)andSteelWorkersOrganizing Committee,11 NiL It B 79. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDassistant foreman, Harry Donovan, laid her off, telling her that theforce was being reduced.Donovan gave Kamenchuck no explana-tionwhen she protested that there were inexperienced girls stillworking in the department, junior to her in point of service. Shethen complained to Edward Prochaska, the department superintend-ent, who remarked that she did not have "six months' rights." 21 Abouta week after her lay-off Kamenchuck asked Foster, the plant super-intendent, why she had been laid off, stating that in the past she hadalways been laid-off "according to seniority rights," and that thispractice had not been followed with respect to her October 21 lay-off.Foster replied that she did not have "six months' rights" and thather lay-off was not due to bad work. She asked to be placed inanother department and Foster replied that this was impossible be-cause the work was slack.E.M. Anderson, the respondent's em-ploymentmanager,who was present at this interview, tookKamenchuck's telephone number and promised to call her if therewas work for her. She has not since been recalled to work, nor, upto the time of the hearing, had she obtained any employmentelsewhere.Kamenchuck joined the Independent Union in July 1938 but shestopped paying dues to that organization when she joined local No.55, late in September 1938. She attended meetings of Local No. 55during the month of October.As set forth in Section III A, above,Donovan told her, in April 1939, that she was known as a leader inLocal No. 55.Whether or not she was a "leader," Donovan's state-ment shows not only the respondent's hostility to Local No. 55 butalso its knowledge of Kamenchuck's membership and activities therein.Joan LaMottewas first employed by the respondent in the porktrim department in November 1928. She worked in the pork-trimand sausage departments until February 1929, when she left workbecause of illness.Her next employment was in the hog offal depart-ment, from October 1929 to January 1930. In October 1935 she wasrecalled to work in the pork trim department and shortly thereaftershe was transferred to the lard department where she worked, exceptfor brief lay-offs, until December 1936.LaMotte was next employedin the sausage department from August 12 to September 10, 1938.She was 'absent on account of illness from September 10 to 19 andthen was reemployed in the lard department.On October 26, aboutan hour after she had gone to work, her foreman, Gus Stoderl, handedher a lay-off slip which stated that she was being released on accountof "reducing force."LaMotte asked Stoderl why she was being laidu This referred to the fact that Kamenchuck did not have the 6 months'continuous servicerequisite to acquiring seniority status under the rules pertaining to seniority in effect at therespondent's plantThe respondent's seniority rules are discussed below. THE CUDAHY PACKING COMPANY129off when girls junior to her in point of service in the department werebeing retained.Stoderl said he did not know and suggested that shesee Foster.Foster told LaMotte that the force was being reducedand that she did not have "six months' rights."About 2 weeks later,LaMotte left her telephone number with Anderson, who said that hewould call her if there was any work for her. She has not since beenrecalled by the respondent, nor had she obtained any other employ-ment up to the time of the hearing.LaMotte had joined the Independent Union in September 1938.On October-12 she joined Local No. 55. She attended two openmeetings of Local No. 55,one onOctober 12 and the second onOctober 25, the evening before she waslaid off.Kamenchuck'sandLaMotte's lack of "six months' rights" is ad-duced by the respondent to 'refute the charge that they were selectedfor lay-off on account of their membership in Local No. 55. By theseniority rule which had been in effect at therespondent's plant formany years, an employee who has been continuously employed in onedepartment of the plant for a period of 6 months is deemed to have"seniority."Upon being laid off such employee's name isplaced upon"rehire list," entitling him to be reemployed in the department wherehis seniority is established,in preferenceto persons having nosenior-ity.If the employee is laid off for a period exceeding 60 days,22however, his seniorityis lost.23The sameloss resultsfrom the em-ployee's transfer from one department at the plant to another, exceptwhere such transferismade atthe respondent's direction or request.24Kamenchuck, owing to her 10 months' lay-off in 1937, did not haveseniority in October 1938, under the terms of the respondent's senioritypolicy.Similarly, LaMotte had never acquired seniority because shehad never been employed by the respondent continuously for 6 months.Foster testified, however, that the respondent attempts, so far as pos-sible, "to reemploy former employees that have been laid off either thesame day oras soon aspossible thereafter, for more reasons than one,maintaining the same employees and result in a considerable savingin our employmentinsuranceby working the same employees con-tinuously."Again, he testified that the respondent's employmentmanager customarily makes a note of an employee's address and tele-phone number on the day when the employee is laid off, a practice22Foster testified that this period,prior to the contract of June 1937 between the respond-ent and the Independent Union,was 1 day The June 1937 contract specified a period of90 days, while theMay 1938 contract between the respondent and the Independent Unionspecifies 60 days23 It is not clear from the record whether or not his name is removed from the "rehireLst" at the end of 60 daysFoster testified that an employee recalled to work after a lay-offof 61 days would have lost all seniority,group insurance,and vacation'rights24Under the respondent's transfer policy, all transfers are presumed to be at the employee'srequest,tuts involving forfeiture of seniority rights after 60 days,unless the respondent'srecords affirmatively show the contrary323428-42-vol 27-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich is apparently not confined to employees with seniority. It isobvious that this record is kept for the purpose of recalling formeremployees to work.Moreover, it appears that employees without sen-iority are frequently rehired. It is thus apparent that plant serviceShort of the term requisite to attain seniority status is not ignored bythe respondent in selecting persons for employment.The circum-stances under which Kamenchuck and LaMotte had been laid off in,the past also indicate that the normal industrial practice of laying offinexperienced employees first, when reducing force, is observed by therespondent.However, be that as it may, a comparison of the employ-ment records of Kamenchuck and LaMotte with those of other em-ployees in their respective departments who similarly lacked seniority,reveals that the two employees in question fared badly as comparedwith fellow employees in a comparable position.There were about 32 women employed in the pork-trim departmentat the time of Kamenchuck's lay-off. Fifteen or sixteen of these em-ployees had seniority in the department.Of 16 who lacked seniority,Kamenchuck was the only one who belonged to Local No. 55. Kamen-chuck and three other employees in the group of 16 who lacked sen-iority had been employed by the respondent in the pork-trim and otherdepartments prior to 1938, but at least 9 of the remaining 12 had noprevious plant experience.All 16 employees in the group lackingseniority, except Kamenchuck, were hired 25 in the pork trim depart-anent during the first 2 weeks of October 1938, 3 months after Kamen-chuck was last hired in the department; 8 of them were hired on Octo-ber 13 and 14, but 1 week before Kamenchuck's lay-off. On October 21,the day when Kamenchuck was laid off, and on the following clay,eight of the women hired in the department in October were also laidoff.Four employees hired in the department in October, who had noprevious plant experience, were retained in the pork trim departmentuntilNovember 23, 1938, a month after Kamenchuck's lay-off, and,after being laid off on that date, these same four were reemployed inthe same department from November 28 to December 5The threeemployees who, like Kamenchuck, had previously been employed inthe plant, were retained in the department until December 19, 1938,and after being laid off on that date were rehired in the same depart.relent.Five employees without previous plant experience, who werehired in the pork trim department in October and laid off with Kamen-chuck on October 21 and 22, were reemployed by the respondentin November, three in the pork trim department and two in otherdepartments.25Two of these, employees with previous plant experence,were transferred from the larddepartment to the pork trim department on October 1and October 5, 1938, respectively.=G The record does not show whether or not these employeeswerereemployedsubsequenttoDecember 5, 1938 THE CUDAHY PACKING COMPANY131The situation in the lard department'at the time of LaMotte's lay-off-was similar.There were from 15 to 18 women employed in the de-partment when LaMotte was laid off on October 26.Seven or eightof them had been hired after September 19,1938, the date when LaMottewas placed in the lard department, and none of these seven or eightemployees was a member of Local No. 55.Four employees havingno previous plant experience and one whose previous experience waspractically negligible 27 were hired in the lard department betweenOctober 4 and 18, 1938.LaMotte, an experienced employee, had beenrequired to teach some of the new employees how to do the work.Notwithstanding her superior experience, however, LaMotte was theonly employee in the department who was laid off during either theweek ending October 29 or the 3 succeeding weeks.The four em-ployees with no previous plant experience who were hired in October,were retained in the lard department until November 22 and 23.Oneof these was rehired in the cafeteria a few days after being laid offfrom the lard department, and was later rehired in the lard depart-ment.Leyden, whose previous plant experience had been negligible,-was retained, after LaMotte's lay-off, until December 21, 1938, and,after being laid off on that date, was twice rehired in the same depart-ment.LaMotte's work had never been criticized, and the respondentmakes no contention that she was an unsatisfactory employee.In summary, both Kamenchuck and LaMotte were competent em-ployees.Compared with their respective groups of fellow employeeswho also lacked seniority, Kamenchuck and LaMotte each had,con-siderably more experience in her respective department and in therespondent's plant than a majority of the others, and had each beenemployed for the longest continuous period in her respective depart-ment when the reductions of force occurred in October 1938.Yet,in selecting 9 out of a group of 16 employees to be laid off in thepork-trim department, the respondent selected Kamenchuck ahead of4 new employees and 3 others whose plant experience does not appearto be better than hers, all 7 of these employees being 3 months juniortoKamenchuck, so far as their last continuous employment in thepork-trim department is concerned.In selecting one employee to belaid off in the lard department, the respondent chose LaMotte aheadof five others who were then junior to her in the department, four ofwhom had no previous plant experience.The fact that Kamenchuckand LaMotte°lacked seniority as defined under the respondent's senior-ity system cannot and does not explain this more favorable treatmentaccorded to other employees who not only lacked seniority but alsolacked experience in the work.2'Dorothy Leyden who had been employed by the respondent once previously, for 1 weekin 1937 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDAn additional explanation of these lay-offs offered by the respondentis that both Kamenchuck and LaMotte have husbands who are em-ployed.The respondent asserts that it is its policy to discriminateagainst married women employees under these circumstances.Toprove this assertion the respondent offered in evidence a memorandumdirected to Foster and others from one of the respondent's Chicagoofficials, dated April 14, 1933.This memorandum reads, in part, asfollows :What we want you to do is to see that on all future employ-ment of female help that no married woman is hired unlessthere should be some very good reason for so doing in that sheprobably is the sole support of the family but under no consider-ation are they to be employed where their husbands are working.... it might be well from time to time in making changesto see that those that are married and have husbands employedare the ones to be laid off, if and when occasions for laying offoccur.In a memorandum dated April 18, 1933, Foster instructed his depart-ment superintendents to keep these instructions in mind "in adjust-ing gangs" in the future.Foster testified that this policy, promul-gated in 1933, was still in effect at the time of the hearing, but therespondent produced no documentary evidence of the existence of thepolicy more recent than the memoranda above described.The em-ployment records of Kamenchuck and LaMotte themselves demon-strate that the asserted policy with respect to the employment ofmarried women was repeatedly disregarded by Foster and his subordi-nates.Kamenchuck's husband had been employed since April 1936.She was rehired by the respondent in that month, in October 1937,in December 1937, and in July 1938.Her personnel record revealsher marital status, and the respondent presumably could have ascer-tained by inquiry at any time the fact that her husband was employed.LaMotte was married in June 1935. She was rehired by the respond-ent thereafter in October 1935, at which time she notified the respond-ent's employment office of her change of name, and in April 1936 sheapplied, through the respondent, for group insurance naming herhusband as beneficiary.She was rehired by the respondent on sevenoccasions subsequent to December 1935.Under these circumstanceswe cannot credit Foster's testimony respecting the currency of themarried women policy in 1938, nor accept this alleged policy as theexplanation for the lay-offs of Kamenchuck and LaMotte.In the absence of any other satisfactory explanation for the selec-tion of Kamenchuck and LaMotte to be laid off, and in view of allthe foregoing facts, particularly the unfavorable treatment received THE CUDAHY PACKING COMPANY133by Kamenchuck and LaMotte as compared with that accorded to;fellow employees who, though similarly situated with respect to lackof 6 months' seniority rights, were-actually junior in point of serviceto Kamenchuck and LaMotte and less experienced than they, the fact,that Kamenchuck and LaMotte were the only members of Local No.55 in their respective groups, and the respondent's hostility to LocalNo. 55 found by us in Section III A, above, we conclude, as did theTrial Examiner, that Kamenchuck and LaMotte were selected for lay-off on account of their affiliation with Local No. 55.2.Ray PtacekRay Ptacek had been employed by the respondent since May 1936in the sausage, hog-kill, sweet-pickle, and dry salt departments and inthe hide cellar.He had seniority in the sweet-pickle department in1938 but lost it by working in other departments for more than 60days.From May 19 to September 12, 1938, he was employed in thesausage department earning from $23 to $27 per week.On the latterdate he was transferred to the sweet-pickle department, where heworked until October 21, earning the same wage.Ptacek had been a member of the Independent Union since May1937.In August 1937 he joined Local No. 55, but he did not becomean active member until about October 1, 1938.At that time he startedpaying his dues to Local No. 55 regularly and attending meetings,including shop stewards' meetings.On October 21, while Ptacek was working in the sweet-pickle de-partment, Freddie Charles, the Independent Union shop steward,sought to collect from Ptacek Independent Union dues for the monthof October.Ptacek refused to pay for the asserted reason that hewas being paid less than he was entitled to for the work that he wasthen doing and that the Independent Union was doing nothing on hisbehalf.About 2 hours later Ptacek's foreman sent him to the de-partment superintendent, who laid him off.His release slip statedthat a reduction of the force was the reason for the lay-off. Ptacektestified, however, that he was the only hourly paid employee in thesweet-pickle department who was laid off on that day, that he wasworking in a gang of approximately 50 men, and that he had more.`rights" than from 25 to 40 of the others.This testimony was notcontroverted.Moreover, the average number of employees in thesweet-pickle department, according to Foster's testimony, remainedunchanged at 43 during the weeps ending October 15, October 22, andOctober 29.There was a drop to 38 during the week ending Novem-ber 5, and to 28 during the following week, but thereafter, through-out December and January, the average number of employees in the 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment each week was not less than 34. It thus appears that thereason asserted by the respondent for Ptacek's lay-off on October 21,1938, was false.Nor does the respondent offer to explain why, evenassuming that it was necessary to lay off one employee on October 21,it selected an employee of Ptacek's experience.On or about October 28 Ptacek had an interview with Foster,Andeison, the employment manager, and Assistant SuperintendentA. D. Challberg.Foster told Ptacek that he had "plant rights" 28but no "department rights."Ptacek stated that he was referring hiscase to the Union and Foster replied, "If you are, Mr. Anderson canprobably do something for you in t day or so." On October 31Anderson rehired Ptacek to work in the sausage department at $22per week.Ptacek complained to Anderson that it was unfair toplace him in the sausage department inasmuch as work in that de-partment was always slack in November, and the sweet-pickle depart-ment, where he believed he was entitled to work, was "going strong."Anderson replied, "Well, it is a job and that is what you are downhere for . . ." On November 23 Ptacek, together with four other em-ployees, was laid off from the sausage department.The release slipwhich he received that day assigned as the reason for the lay-off,"Reducing Force-slack business."On December 1, 1938, Ptacek was rehired in the loading depart-ment.At about 11: 45 a. in. on December 15, while working in thisposition, he put several buttons of Local No. 55, including a shopsteward's button, on his overalls and cap.Ptacek testified withoutcontradiction that he was the only employee in the plant wearingLocal No. 55 buttons that day.About an hour after he had puton his buttons a company police officer, one McCarthy, came to theloading dock and remained there all afternoon. Shortly before3 o'clock Ptacek's foreman, Earl O'Reilly, took him to the depart-ment superintendent, who laid him off.McCarthy, the policeman,followed Ptacek to the time clock, but walked away when Ptacekasked him why he was following him around "like a dog." Ptacekthen got his check and went to the locker room. There anothercompany policeman, Jack Whelan, told Ptacek to be sure to takehis clothes out.Meanwhile, according to the testimony of RaymondFoster, who had also been employed on the loading dock that day,Foreman O'Reilly remarked to a group of employees in the depart-ment that Ptacek "was probably going out of the plant for good."Although O'Reilly, at the hearing, denied that he had made thisremark, we credit the testimony of Foster, who appears to be a dis-28This apparently referred to=the fact that-Ptacek was entitled to group-Insurance benefitsand to vacation rights by virtue of having worked steadily in the plant without any lay-offof 60 days or more. THE OCUDAHY PACKING COMPANY135.interested.21Ptacek applied at the plant for work daily for2 or 3 weeks after December 15, and from time to time thereafter,but in vain.Anderson had taken his telephone number and had told-Ptacek he would be called back to work. Five new employees,30'however, who had worked in the loading department with Ptacekand who were not members of Local No. 55 were more successful inobtaining reemployment by the respondent after being laid off inDecember from the loading department.Two df these new employeeswere rehired on January 7, one in the loading department, the otherin the hog-offal d epartnment; 31 the three others were reemployed inthe loading department in February.Raymond Foster, who alsowas not a member of Local No. 55, was laid off from the loadingdepartment with Ptacek on December 15 but was twice thereafterreemployed in the same department, on December 31 and January 3.In summary, the evidence shows that Ptacek was -inexplicablylaid off from the sweet-pickle department on October 21; 32 thatwhen he protested to the respondent and threatened action by LocalNo. 55, he was placed consecutively in two less busy departments;and that subsequent to December 15 he was refused reemploymentalthough non-lnembers of Local No. 55 with less plant experiencewere being hired.On the clay of his last lay-off, when he was prom-inently displaying buttons of Local No. 55, lie was watched by therespondent's policemen and his foreman remarked to his fellowemployees that Ptacek was 'probably leaving the plant "for good."Under these circumstances it seems clear that, although there appearsto have been a genuine reduction of force in the loading departmenton or about December 15, 1938, the respondent singled out Ptacekto be laid off in order to discourage membership in Local No. 55.2'Foster was working for another company at the time of the healingHe had been amember of the Independent Union while employed by the respondent,and has' never beenmember ofLocal No 55so Sommers,IIolzeniar,Hughes,St Sauver,and Watson,who were first employed by therespondent in October 1938These five, together with Ptacek, Raymond Foster,and nineothers,were laid off from the loading depaitinent for causes other than illness, betweenDecemhpr 12 and 27.31Ptacek had worked in this department in the spring of 1938The respondent claims that the e,,idence with respect to Ptacek's lay-offs prior to theone on December 15 is irrelevant,contending that the complaint and answer restrict theissue to the December 15 lay-offThis contention is without meritPtneek's employmenthistory during the period immediately preceding his last lay-off bears significantly upon andis niaterial and relevant to the question whether the respondent discriminated against Ptacekon December 15, when it finally terminated his employment.Furthermore, the respondent'scounsel,in cross-examining Ptacek,sought to elicit an admission fiom him to the effectthat his only complaint against the respondent concerned his October 21 lay-off from thesweet-pickle department.The respondent also moved to strike the testimony of RaymondFoster,on the theoiy that Ptacek was not claiming any discrimination as to the December15 lay-off about which Foster had testified.The Board's counsel, in opposing this motion,explained that Ptacek's past relations with the respondent should be regarded as the back-ground.ofthe December15 lay-off,and theTrial-Examiner denied the respondent's motionto strike Poster's testimony 136DECISIONS OF NATIONAL LABOR RELXTIONS BOARDWe find, as did the Trail Examiner, that the respondent laid offPtacek on December 15, 1938, and thereafter refused to reinstatehim because of his membership and activity in Local No. 55.3.George AgnerPrior to March 2, 1939, George Agner had been employed by therespondent for several years as a ham trimmer in the hog-cut depart-ment.He had seniority in that department dating from October 3,1936.He had been a member of Local No. 55 since March 1938 andsince January 1939 had attended its shop stewards' meetings.Hewore a union button for a few days in 1937, but did not wear a buttonagain until March 3, 1939.On March 2, 1939, Agner was demotedfrom the job of ham trimming, which paid 831/2 cents per hour, tothat of ham finishing, which paid 691/2 cents.Agner was replaced at the ham-trimming job by George Haley,another member of Local No. 55 who had formerly worked in thehog-offal department.Haley had seniority in the hog-offal depart-ment dating from 1926.33 Since March 15, 1937, Haley had beenearning 84 cents per hour, a rate which Haley, according to the re-spondent's schedule of "exception rates above schedule," was entitledto receive regardless of the type of work to which he was assigned.The respondent contends that the hog cut and hog offal are sectionsof the same department; that Haley therefore had seniority overAgner; and that the former's replacement of the latter was incidentalto a program of reducing the respondent's operating costs.Haleyhad had considerable experience in the past in the ham-trimming job.The evidence as to whether Haley or Agner had more departmentalseniority is inconclusive, but we find it unnecessary to decide this issuesince the respondent proved that in an instance such as this, whereitwas reorganizing its operations in order to reduce its overheadcosts,Haley's competence, versatility, and long experience would inany event prevail even over Agner's asserted superior departmentalseniority rights.Agner also claims to have been laid off out of turn for 4 days inFebruary 1939 and some evidence tending to substantiate this conten-tion was introduced.However, the evidence is insufficient to supporta conclusion that the respondent discriminated against Agner by lay-ing him off in February.We find that the evidence is insufficient toestablish that the respondent demoted or laid off Agner because of hismembership in Local No. 55.We find that the respondent did not'Although Haley waslaid offfor several months in 1933, his seniority was thereafterrestored to himHis employment in the hog-offal departmentwas uninterrupted sinceAugust 8, 1933. THE CUDAHY PACKING COMPANY137discriminate in.regard to the hire or tenure of employment of Agnerto discourage membership in Local No. 55.4.ArthurRobinsonArthur Robinson, who was discharged on March 15, 1939, had beenemployed by the respondent' in the hog-cut and beef-kill departmentssince 1928.He was continuously employed in the hog-cut departmentfrom October 1937 to the date of his discharge and had seniority inthat department.Robinson joined Local No. 55 in September 1937,serving asits financial secretary and shop steward in 1938.He hadmet with Superintendent Foster on several occasions in connectionwith grievances, as a representative of Local No., 55..On Saturday, March 11, 1939, Robinson was at work in his regularposition in the hog-cut department.He had a headache and toldhis foreman,John Dozer, that he felt ill.Robinson remained at homeon Sunday, a holiday, and on'Monday, a working day, because he wasill.On Tuesday, pursuant to a notice which had been posted in theplant on the preceding Saturday, the respondent's plant was closed.On Wednesday morning, March 15, Robinson reported for work.He went to the superintendent's office to. get his time card and sawA. D. Challberg, the assistant plant superintendent, who told him towait until Foster arrived.When Foster appeared, Challberg pro-duced Robinson's card and conferred briefly with Foster, who thenindicated to Robinson that he was discharged.Robinson attemptedto explain his absence but Foster cut him short, saying, "Well, thatiswhy you are fired."At that time there were four or five otheremployees in the superintendent's office.Robinson testified withoutcontradiction that Foster asked each of them why he had been absentand, upon receiving their explanations, gave them their cards andsent, them to work.The respondent does not deny the facts above stated, but contendsthat it discharged Robinson because of his violation of an assertedplant rule against "laying off without permission and without notify-ing anybody of the fact."The respondent proved that during the"year or so" preceding his discharge Robinson had absented him-self from work at various times for a total of about 12 or 15 days,without obtaining the respondent's permission or notifying it.Robinson admitted this, but testified that during his 11 years em-ployment by the respondent' he had never heard of a rule requiringemployees to report their absences in advance.The respondent failed to produce convincing evidence of the exist-enceof any such rule.It introduced in evidence a memorandumfrom- Foster to the department superintendents which indicates the 138 =DECISIONSOF NATIONALLABOR RELATIONS BOARDexistence of a rule requiring employees to report to the superin-tendent's office upon returning to workafterbeing absent, but-this,obviously, is not the rule which Robinson is alleged to have violated.Foster's testimony is hardly more relevant.He testified, on directexamination by the respondent's counsel, that the respondent has arule "with respect to- layoffs and what, shall be done in the eventthat a man does absent himself from work," but the purported regu-lation, as he described it, would not have resulted in Robinson's dis-charge. . Foster's testimony about this "rule" was as follows:To discuss with them on their return to work and encouragethem to notify us before they absent themselves from `work toget in touch with us the morning that they are absent and adviseus regarding their being absent, as to whys and wherefores, andthen on return of the employee, in case the employee does'notadvise us during his or her absence, we encourage them againby explaining to them the importance of advising us, as I juststated, and after the employees have been there for a period oftime we know them to be regular employees and they, shouldunderstand our rule,'we. generally put a little more pressure onthem by advising them that wewill have to give them time offor we may, have -to fire themif they don't take up with-us whenthey want to absent themselves from work, and after a periodof tinewe take'action'in the way of penalizing them by givingthem time off or discharging them.- [Italics added.]On cross-examination Foster admitted that this "rule" had never beenposted at the plant or announced to the respondent's employees gen-erally.It is not embodied in the contract between the respondentand the Independent Union, which deals with similar matters.Atthe most the evidence shows that it is the respondent's policy to dis-courage employees from laying off without the respondent's permis-sion or notice to it, by requiring them to report to the superintendent'sofficeupon returning to work and by taking disciplinary actionagainst frequent offenders after requesting them to report their ab-sences and warning them that they may be penalized for failing todo so.The respondent attempted to show, by the testimony of Foster,that Robinson had been repeatedly warned of impending discliplinaryaction for his assertedly frequent absences.However, the onlywarning to which Foster testified with any particularity was onewhich he claimed to have given Robinson on his return to work aftera single day's absence on November 30, 1938.Robinson denied hav-ing received any warnings prior to that occasion, and denied furtherthat Foster had either reprimanded him or warned him of any dis-ciplinary action in connection with his November 30 absence.As to THE CUDAHY PACKING COMPANY139this occurrence, Robinson testified that the plant physician sent himhome on November 30, owing to the fact that he had had no sleepthe previous night because of his wife's illness; that he reportedto Foster on the next working day and explained his absence; that-Foster asked him whether he had "called in" and said, merely, "Allright,"when Robinson replied in the negative; and that Fosterpermitted him to return to work without further remark.Fostercorroborated" Robinson's testimony as to the date of the absence andhis explanation for it, but testified that he had told Robinson on thatoccasion that he would be discharged if he absented himself in thefuture without "taking it up" with his foreman, the superintendent'soffice, or the employment office.The Trial Examiner credited Robin-son'stestimony as to this, rather than Foster's.A consideration ofall the testimony leads us to concur with the Trial Examiner.Wefind that Robinson, prior to his discharge, had not been warned aboutabsenting himself from work without permissions.The respondentintroduced -in evidence discharge notices showing that during Febru-ary and March 1939 it discharged five employees,34 not includingRobinson, for" "laying off too much," "laying off without permissionor notifying anyone," or similar reasons.The respondent did notoffer to show that these employees were discharged under circum-stances substantially similar to those surrounding Robinson's dis-charge.The evidence offered is therefore probative only of thefact,which we have already found, that the respondent does, enoccasion, and under the circumstances stated by Foster, disciplineemployees for laying off without permission or notice.Thus, it appears that Robinson, an employee of long standing andsenioritywho was a leader in Local No. 55, was discharged pur-portedly for violation of a plant regulation, without having receivedthe prior warning required by the regulation itself and without anyinvestigation by the respondent of the truth of Robinson's explana-tion that his absence was occasioned by illness. In fact, the respond-ent did not even afford Robinson an opportunity to explain facts,undenied in the record, showing that it would have been impossiblefor him to notify the respondent, on March 13, 1939, that he wasstaying away from work.35For the respondent, without so much as a previous warning, tohave discharged or even, disciplined Robinson on March 15 for hisabsence on the previous work day without permission appears toa'The discharge notice of a sixth employee was rejected by the Trial Examiner because itwas marked "duplicate "For the pus poses of this discussion we will assume that this sixthemployee was discharged, in February 1939, for the ieason assigned on said duplicate115The telephone nearest Robinson's house was a mile and a half distantHis wife wasunable to drive a car, was in poor health, and had to Pare for five children under the age ofsevenRobinson himself was ill. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDus excessively severe.Even though the punishment was excessiveand not required by the respondent's rules, if, in fact, the punishmentwas the actual reason for his discharge, it would, of course, be with-out the purview of the Act.But we are satisfied that it was not theactual cause of, Robinson's discharge. In the light of the respond-ent's attitude generally toward Local No. 55, and ' the prominentposition which Robinson held in Local No. 55, we believe that Robin-son'smembership and activities in Local No. 55 furnish the moreplausible explanation of his discharge, and find, as did the TrialExaminer, that he was discharged because of such membership andactivities.5.Francis RaehslerFrancis Raehsler had been employed by the respondent since 1926or 1927.Since 1933 or 1935 he had had seniority in the hog-cut depart-ment, where he was a loin puller.He joined Local No. 55 in July 1937and served as its vice president beginning in November of that year.During the summer of 1938 Raehsler acted as chairman of Local No.55's grievance committee, and at the time of the hearing he was actingpresident of Local No. 55 in the absence of Arthur Maurer, whom therespondent had discriminatorily laid off on July 6, 1937.36On Wednesday, March 15, 1939, while at work for the respondentRaehsler suffered from a pain in his hip.That evening he consultedhis physician, who told him to remain off his feet for several days.Onthe following morning Raehsler reported to the plant and told hisforeman, Dozer, that he was unable to work.Raehsler then reportedto the respondent's plant nurse, Irene Johnson, who told him to gohome.On his way out of the plant, Raehsler was told by the watch-man at the gate that the nurse wanted to see him again.He returnedto her office and Johnson, after leaving the room for a minute whileRaehsler waited, told him to report to her for his card when he wasready to return to work. On the following Monday, March 20,Raehsler had three teeth extracted.He reported to Nurse Johnson onTuesday, Wednesday, and Friday of that week and was refused per-mission to work on account of a swollen jaw. Johnson instructedRaehsler to bring in letters from his physician and dentist.Withinthe next few days Raehsler submitted to the respondent the letters thusrequested.The physician's letter stated that Raehsler had been suffer-ing from muscular pain in the left hip and that the pain had dis-appeared after tooth extractions advised by the writer.The dentist'sletter reported the removal of three of Raehsler's teeth, one having88 SeeMatter of The Cudahy Packing CompanyandPackinghouse Workers Local Indus-trial Union No 62, affiliated with the Committee for Industrial Organization,5 N L R. B.472.Raehsler testified on behalf of the predecessor union of Local No 55 at the hearing inthis earlier proceeding THE CUDAHYPACKING COMPANY141been impacted and another badly infected.On Wednesday, March 29,Anderson, the respondent's employment manager, sent Raehsler to Dr.Carl C. Chatterton, an orthopedic surgeon practicing in St. Paul.,Chatterton examined Raehsler and reported to the respondent by aletter dated March 30, 1939.Referring to the fact that he had previ-ously examined Raehsler in 1936,37Chatterton stated his findings on-the second examination in some detail, including the facts that Raehs-ler's hips, knees, and spine moved normally and that x-ray pictures ofthe pelvis were negative.Chatterton's conclusion was as follows :On going over this man very carefully and actually questioninghim and after considering the case with him, I find his pain is notof any character as to even inconvenience him to any extent.Hestill complains of pain just as he did in 1936, just posterior to theleft trochanter, almost over the sciatic notch. In fact, at thepresent time there are no objective signs of trouble.His findingsare purely subjective, with evidence of stubs of tonsils which dolook red and inflamed. It is my belief that this man has no indus-trial disability from his condition.On April 1 Superintendent Foster addressed a letter to ReynoldsMcLeod, attorneys who have represented the respondent in work-men's compensation cases since 1937, enclosing Raehsler's medicalfind employment records, including the above-described correspond-ence, and requesting advice as to whether Raehsler was "a satisfactoryrisk as an employee from a medical standpoint." In this letter, stat-ing that, Raehsler was anxious to return to work, Foster asked-For aprompt reply in order that the respondent might inform Raehslerif his application was to be rejected.On April 3, P. C. Reynoldsreplied to Foster's letter, reviewing Raehsler's medical history atsome length and stating as the writer's conclusion that "his hip con-dition is in the nature of an infectious neuritis or an arthritis."Reynolds advised Foster that persons suffering from conditions ofthis kind are often the claimants in "protracted and expensive types.of litigation before the Commission" 38 owing to their tendency toassociate disability resulting from the infectious condition with theoccurrence of some slight injury which did not actually cause thecondition itself or the ensuing disability. In view of these considera-tions, Reynolds concluded, in his letter,that this individual presents a potential liability definitely trace-able through his medical history, and one which may readily87The letter which Chatterton wrote to the respondent on this prior occasion, datedJanuary 10,1936, reports that Raehsler was then suffering from a painful left hip, thatx-ray pictures showed normal hip joints,and that the difficulty was probably attributableto an acute upper respiratory infection from which the patient would soon entirely recover88A reference to the State Industrial Commission 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecome the subject of disability and consequent litigation. Inline with our foregoing remarks therefore, ... I feel that re-employment or continued employment carries with it this verydefinite hazard.Meanwhile, Raehsler had reported to the plant nurse on March 30and 31 and April 1. The nurse told him that Dr. Chatterton's re-port would not be received until April 3 or 4 and that Foster woi ldwant to examine the report before permitting Raehsler to return towork.On April 5 ' Raehsler' sa'w Foster, who told him that he hadreceiver Chatterton's report and that he wanted to submit it to Dr.W. Hartfiel, the plant physician, who would probably take about aweek "to make up his mind what he was going to say." Raehslernext reported at the plant on April 10, at which time Anderson toldhim that Foster would announce his final decision as to reemployingRaehsler on April 12.On April 12 Foster told Raehsler that therespondent'smedical advisers and insurance attorneys had ruledagainst his reemployment, owing to his physical condition.The respondent contends, not that Raehsler is unable to work, butthat he is a bad workmen's compensation risk,39 for the reasonspointed out in Reynolds' letter, quoted above.Dr. Chatterton testi-fied that an individual such as Raehsler, whose body tissue in somelocalized area has been once injured by a systemic infection, maysuffer a recurrence of infection in the same area and "is very apt tohave an injury that is trivial and still suffer dreadfully in the in-fected area."This testimony indicates some merit in the respondent'scontention.The question remains, however, whether the respondent'sdecision not to reinstate Raehsler was induced not by his physicalcondition but by his membership and activities in Local No. 5540We note certain suspicious circumstances surrounding Raehsler'sfinal rejection.Foster waited a week after receiving Reynolds' ad-vice 41 before he notified Raehsler of his decision, notwithstanding thefact that he had asked Reynolds to act promptly in order that Raehslermight have prompt notification of the disposal of his case.AlthoughChatterton's letter of March 30 was received by the respondent byApril 1, when Foster forwarded it to Reynolds, Nurse Johnson toldRaehsler on March 31 and April 1 that Chatterton's report had notyet been received and was not expected for several days.At the hear-ing, the respondent offered no explanation of this delay and deception.3° Reynolds testified that the respondent does not carry woikmen's compensation insurancebut, under a piovision in the Minnesota workmen's compensation statute, acts as a "self-insurer "40 SeeMatter of The Kelly-Springfeid Tire CoinpamjandUnited Rubber Workers ofAmerica. Local No 26, et al, 6 NL R B 325. enf'd 97 F (2d) 1007 (C C A 4)"Reynolds'letter was mailed to the respondent on or about April 3,1939Moreover,Reynolds gave Foster an oral report of his conclusions in a telephone conversation, afterreviewing Raehsler's file. THE CUDAHY PACKING COMPANY143Foster's explanation to Raehsler, on April 5, that there would be adelay of a week while Hartfiel studied Chatterton's report, was false,as Hartfiel's testimony reveals.Hartfiel had talked to Chatterton onMarch 30, and had then been informed that Chatterton "could findnothing wrong with this man either by x-ray or examination."Hart-fief testified, on April 27, 1939, that he had talked to Foster aboutRaehsler "within the past month or two" but he could remember noth-ing about the conversation except that he understood that Foster wassending Raehsler to Chatterton. Foster did not turn over the Chatter-ton report to Hartfiel for study and recommendation, but Hartfielmerely looked over the report and told Foster in a brief conversationthat Raehsler's trouble looked like "some infectious thing."Hartfieltestified that he reached no conclusion and made no recommendationwhatsoever as a result of reading the Chatterton report.Nor did hepersonally examine Raehsler at, any time in 1939. In view of the fore-going, Foster's testimony that he refused to reemploy Raehsler "inview of his physical condition in 1936 and 1939 and the advice ofDr.Ilartfceland Attorney Reynolds" [italics added], appears to'be false.Again, Reynolds testified that during the year or more that he hadhandled compensation cases for the respondent he had never beenasked by the respondent to render an opinion as to the advisability ofreemploying an employee.The opinions which he had furnished tothe respondent in the past, he testified, had related to "the advisabilityof further proceedings, either before the Industrial Commission oradvice as to what should be clone concerning settlement ofcases, .. . the ordinary line of opinions that would likely be askedin liability work or similar work."[Italics added.]Thus, it ap-pears that the respondent upon being advised by Chatterton, thephysician to whom it had referred Raehsler's case, that Raehsler'had"no industrial disability from his condition," adopted an unusualprocedure in asking its insurance attorney for advice. If it were cus-tomary for the respondent to take such elaborate precautions beforereinstating a temporarily disabled employee it would seem that Reyn-olds would have been consulted as to the advisability of reinstatingothers of the respondent's 700 or more employees during the periodthat he had represented the respondent in workmen's compensationmatters.In view of the circumstances noted in the preceding paragraph, thetenor of Foster's letter to Reynolds becomes significant.This letterexaggeratedly stated that Raehsler had had "considerable difficultyover the past few years with ailments." Raehsler, according to Chat-tertoii's report of his 1936 examination, had "always been strong andhealthy except he had mastoid in 1931, and an injury to his rightleg fifteen years ago ..."Records maintained in the respondent'smedical office show that Raehsler had not reported any ailments be- 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDtween January 13, 1936, and March 16, 1939. This medical historydoes not justify Foster's characterization.Reynolds' reply to Fostersuggests that his opinion was, perhaps unconsciously, colored by Fos-ter's attitude.Reynolds, also, after reciting that Raehsler's medicalhistory appeared "rather negative" prior to January 1936, exaggeratedthe number and nature of his ailments.One other passage of Foster's letter to Reynolds' firm meritsexamination :You gentlemen have been connected with the State IndustrialCommission as attorneys for that Commission, for several years,as well as Referee, and are now specializing in industrial cases,and from your experience you have given us excellent advice inconnection with handling of medical cases in connection withthe Industrial Commission.Reynolds, presumably, knew his own qualifications as an expert.Hehad been retained by the respondent for some time and hardly neededany explanation of why the respondent saw fit to request his opin-ion.Under the circumstances, we can only conclude that the para-graph above. quoted was designed for our inspection.Foster's andReynolds' letters together, with their self-conscious qualifications ofReynolds as an expert and their exaggerated characterizations ofRaehsler's medical history, bear the earmarks of evidence preparedin anticipation of a judicial inquiry into the respondent's motivesfor terminating Raehsler's employment.That the documents offeredby the respondent are self-serving does not necessarily mean thatthey are false, but it does impair their evidentiary value.The circumstances, viewed in their entirety, lead us to the con-clusion that the respondent's real reason for refusing to reinstateRaehsler was not the reason advanced by it.Raehsler, as Chattertonfound, was able to work.By consulting Reynolds after receivingChatterton's report, in a letter which suggested the respondent'sinclination to act adversely on Raehsler's application, the respond-ent,we are convinced, was manufacturing an excuse for its actionalready determined upon.Raehsler's prominence in Local No. 55and the respondent's hostile attitude toward Local No. 55, as de-scribed above, indicate to us, as they did to the Trial Examiner, thatthe factors motivating the respondent's refusal to reinstate Raehslerwere his membership and activity in Local No. 55. The date of thisdiscrimination, we believe, was not later than April 1, 1939, whenFoster received Chatterton's report.We find that the respondent, on October 21, 1938, October 26, -1938, and December 15, 1938, respectively, laid off and subsequentlyrefused to reinstateMarv Kamenchuck, Joan LaMotte, and Ray:Ptacek; that on March 15, 1939, it discharged Arthur Robinson; THE CUDAHY PACKING COMPANY145and that on or about April 1, 1939, it refused to reinstate FrancisRaehsler, because of these employees' membership and activity inLocal No. 55, thereby discriminating in regard to the hire and ten-ure of employment of the said employees to discourage membershipin a ,labor organization; and we further find that by these acts ofdiscrimination the respondent interfered with, restrained, and co-erced its employees in the exercise of,the rights guaranteed in Section7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEWe find that the activities of the respondent set forth in SectionIII above; occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among theseveralStates, and tend to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we will order it to cease and desist therefrom andto take certain affirmative action which we find necessary to effectuatethe policies of the Act.We have found-that the respondent discriminated with regard tothe hire and tenure of employment of Kamenchuck, LaMotte, Ptacek,Robinson, and Raehsler, thereby discouraging membership in a labororganization.In order to effectuate the policies of the Act, we shallorder the respondent to offer to these employees immediate rem-statement to their former or substantially equivalent positions with-out prejudice to their seniority and other rights and privileges, andtomake each of them whole for any loss of pay lie has sufferedby reason of the discrimination against him by payment to him ofa sum of money equal to that which he normally would have earnedas wages from the date of the respondent's discrimination againsthim to the date of the offer of reinstatement, less his net earnings 42during said period.42By net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, whichr would not have been incurred but for the unlawfuldisciimmation against him and the consequent necessity of his seeking employment else-whereSeeMatter of Crossett Lambe CompanyandUnited Biotlierhood of Carpentersrind Joiners of'Amerion, Lumber and SawmillWorkersUnion, Local 2.590,8 N L R B 440Monies received for work performed upon Federal, State, county, municipal or other work-relief projects are not considered as earings, but as piovided below, in the Order shall hededucted from the sum-duo the employee, and the amount thereof shall be paid over to the,rppiopiiate fiscal agency of the h'edeial, State, county. municipal, or other government orgovernments which supplied the funds for said work-relief projects323428-42-vol 27-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that the respondent did not discriminate with respectto the hire or tenure of employment of Agner to discourage member-ship in a labor organization, we shall order that the complaint, inso far as it alleges such discrimination, be dismissed.Upon tho basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLusIONS of LAW1.Local No. 55, United Packinghouse Workers of America, ofPackinghouse Workers Organizing Committee, affiliated with C. I. 0.,and Packinghouse Workers Union of St. Paul, Minnesota, are labororganizations, within the meaning of Section 2 (5) of the Act.2.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in, unfair labor practiceswithin the meaning of Section 8 (1) of the Act.3.The respondent, by discriminating in regard to the hire andtenure of employment of Mary Kamenchuck, Joan LaMotte, RayPtacek,Arthur Robinson, and Francis Raehsler, thereby discour-aging membership in a labor organization, has engaged in and isengaging in unfair labor practices, within the meaning of Section8 (3) of the Act.4.The aforesaid -unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.-5.The respondent has not discriminated in regard to the hire andtenure of employment of George Agner within the meaning of Section8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,The Cudahy Packing Company, Newport, Minnesota, and its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a) Discouraging membership in Local No. 55, United PackinghouseWorkers of America, of Packinghouse Workers Organizing Commit-tee, affiliated with C. I. 0., or in any other labor organization of itsemployees by discharging, laying off, or refusing to reinstate any of itsemployees, or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of employ-ment ;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form, ,THE CUDAHY PACKING COMPANY147join, or assist labor organizations to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivities for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a) Offer to Mary Kamenchuck, Joan LaMotte, Ray Ptacek, ArthurRobinson, and Francis Raehsler immediate and full reinstatementto their former or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges;fib)Make whole the said Mary Kamenchuck, Joan LaMotte, RayPtacek, Arthur Robinson, and Francis Raehsler for any losses of paythey may have suffered by reason of the respondent's discriminationin regard to their hire and tenure of employment by payment to eachof them, respectively, of a sum of money equal to that which said em-ployee would normally have earned as wages during the period fromthe date of such discrimination to the date of the respondent's offerof reinstatement, less his net earnings 43 during said period; deduct-ing, however, from the amount otherwise due to each of said employeesmonies received by him during said period for work performed uponFederal, State, county, municipal, or other work-relief projects, andpaying over the amount so deducted to the appropriate fiscal agencyof the Federal, State, county, municipal, or other government or gov-ernments which supplied the funds for said work-relief projects;(c) Immediately post in. conspicuous places in and about its plantat Newport, Minnesota, and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices to its employeesstating (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b)of this Order; (2) that the respondent will take the affirmative actionset forth in paragraphs 2 (a) and (b) of this Order; and (3) that therespondent's employees are free to become or remain members of LocalNo. 55, United Packinghouse Workers of America, of PackinghouseWorkers Organizing Committee, affiliated with C. I. 0., and that therespondent will not discriminate against any employee because ofmembership or activity in that organization;(d)Notify the Regional Director for the Eighteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTI-IER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent discriminated withrespect to the hire and tenure of employment of George Agner.41 See footnote 41,supra.